United States Court of Appeals,

                         Eleventh Circuit.

                            No. 93-9345.

              Robin Joy SHAHAR, Plaintiff-Appellant,

                                 v.

 Michael J. BOWERS, Individually and in His Official Capacity as
Attorney General of the State of Georgia, Defendant-Appellee.

                           Dec. 20, 1995.

                 Opinion of Kravitch, Circuit Judge

Appeal from the United States District Court for the Northern
District of Georgia. (No. 1:91-cv-2397-RCF), Richard C. Freeman,
Senior District Judge.

Before KRAVITCH, Circuit Judge, and GODBOLD and MORGAN, Senior
Circuit Judges.

     GODBOLD, Senior Circuit Judge:

     The appellant Robin Joy Shahar is a homosexual female who was

offered employment with the Department of Law of the State of

Georgia to begin at a future date.    She accepted the offer, but

before the employment began she made known her plans to engage in

a marriage ceremony with her female companion.         The Attorney

General of Georgia, who has ultimate responsibility for hiring and

employment practices of the Department of Law, learned of her plans

and, before the marriage ceremony took place, terminated the offer

of employment.

     Shahar sued the Attorney General under 42 U.S.C. § 1983,

alleging violation of her rights of intimate association, of her

freedom of religion, and of equal protection and substantive due

process.   She sought declaratory and injunctive relief, including

placement as a staff attorney in the Department and compensatory
and punitive damages from the defendant in his individual capacity.

The district court denied plaintiff's motion for summary judgment

and granted defendant's motion for summary judgment.

     The court unanimously agrees to affirm the conclusion of the

district court that Shahar's right of intimate association was

burdened.   The court holds, however, Judge Kravitch dissenting,

that the district court erred in applying a balancing test to

determine whether Shahar's rights under the Constitution were

violated and that the case must be remanded to the district court

for it to consider these issues under a strict scrutiny standard.1

     The court affirms the summary judgment for the Attorney

General on Shahar's free expression and equal protection claims for

reasons set out by Judges Kravitch and Morgan in their separate

opinions.   Judge Godbold disagrees with these affirmances.

     Shahar's claim of violation of substantive due process is not

substantially presented on appeal.   All judges agree that summary

judgment for the defendant on that claim must be affirmed.

     Shahar, then known as Robin Brown, worked as a law clerk in

the Department of Law during the summer of 1990.          During her

clerkship she told other clerks that she was a lesbian.   She talked

with Mary Beth Westmoreland, an attorney with the Department,

explained the relationship with her partner, Francine Greenfield,

and discussed whether it would be appropriate to bring Greenfield

to a picnic to be given by the departmental division in which


     1
      Since the district court granted summary judgment for
Bowers on all claims it did not address his assertion of
qualified immunity. If, on remand, Shahar reasserts claims for
monetary damages, then that issue would have to be addressed.
Shahar was working.            Westmoreland discouraged the proposal, and

Shahar did not bring Greenfield to the picnic.

      In    September     1990     defendant     offered       Shahar   a   permanent

position as a Department attorney to commence in the fall of 1991,

and   she   accepted.          She   had     been    a   Phi    Beta    Kappa   as   an

undergraduate.        She graduated from Emory Law School in the spring

of 1991 with an outstanding academic record (sixth in her class

academically), as an editor of the law review, and the recipient of

a distinguished scholarship.

      In    the   fall    of    1990,      following     her    acceptance,     Shahar

completed a standard personnel form of the Department.                          In the

"Family     Status"      section     she    showed   her    "Marital     Status"     as

"Engaged." In response to "Spouse" she added the word "Future" and

inserted the name of Francine M. Greenfield.                     She identified her

"Future Spouse's Occupation" as an employee of a department of the

State of Georgia, her purpose being to reveal that Greenfield was

employed by the State.          The Department received the form and filed

it without fully reviewing it.

      In June of 1991, by telephone, Shahar discussed with Deputy

Attorney General Bob Coleman her upcoming employment.                       He asked

whether she could begin work in mid-September, and she responded

that she would prefer to begin work later in the month in light of

her upcoming wedding. Shahar did not tell Coleman that she planned

marriage to another woman but did state that she would be changing

her last name from Brown to Shahar.                  Coleman mentioned Shahar's

upcoming wedding to Senior Assistant Attorney General Jeffrey

Milsteen,     who   subsequently        learned      from      Susan   Rutherford,    a
Department attorney, that plaintiff's planned wedding would be to

another woman. Rutherford and another Department employee had seen

Shahar in a restaurant in the spring of 1991, and Shahar told them

that she and her female dinner companion were preparing for their

upcoming wedding.

      Attorney General Bowers learned that the planned wedding was

to   another   woman.   He   discussed   the   matter   with   his   staff.

Information conveyed to him included Shahar's personnel form,

Coleman's description of his telephone conversation with Shahar,

information concerning the restaurant encounter between Rutherford

and Shahar, information of unspecified origin that Shahar planned

to send or already had sent invitations to the ceremony and that

some staff of the Department of Law were on the invitation list,

and other information that, as the Attorney General described it,

the planned ceremony would be "a big or church wedding, I don't

remember which."    The Attorney General talked with a female Jewish

member of his staff, who told him the wedding was to be performed

by a rabbi from New York who performed homosexual marriages but

that "she was not aware of homosexual marriages or gay and lesbian

marriages being recognized in Judaism."

      The Attorney General wrote to Shahar on July 9, withdrawing

the offer of employment.     The letter said in part:

      This action has become necessary in light of information which
      has only recently come to my attention relating to a purported
      marriage between you and another woman. As the chief legal
      officer of this state inaction on my part would constitute
      tacit approval of this purported marriage and jeopardize the
      proper function of this office.

      Before the wedding Brown and Greenfield changed their names to

Shahar, which refers to being in a search for God.
     On July 28 a rabbi performed a Jewish marriage ceremony for

the couple, conducted in a state park in South Carolina.   This suit

was filed in October 1991.

                 I. The District Court's Findings

     With respect to interference with intimate association, the

court defined the relevant association as Shahar's relationship

with her lesbian partner whom she intended to marry.   It declined

to decide whether this associational relationship fell within the

definition of traditional family relationships described in Roberts

v. U.S. Jaycees, 468 U.S. 609, 619-20, 104 S. Ct. 3244, 3250-51, 82
L. Ed. 2d 462 (1984).   It decided instead that it was within the

"broad range of [constitutionally protected] human relationships"

that Roberts described as falling between familial relationships

and associations such as large business enterprises.   Id. at 620,

104 S.Ct. at 3250.

     The court then found, based on undisputed facts, and applying

the balancing test of Pickering v. Board of Educ., 391 U.S. 563, 88
S. Ct. 1731, 20 L. Ed. 2d 811 (1968), that the defendant's articulated

and unrebutted concerns regarding Shahar's employment outweighed

her interests in the intimate association with her female partner.

The court did not address Shahar's expressive association claim

because it felt that it overlapped her free exercise claim and

required no greater constitutional protection than her intimate

association claim.

     With respect to free exercise, the court assumed without

deciding that defendant indirectly burdened Shahar's right to

freely exercise her religion, but again it applied Pickering
because it said it found no other controlling guideline, and it

held that any burden suffered by Shahar was justified in light of

the unique governmental concerns involved in efficient operation of

the Department.

       As to equal protection, Shahar contended that by withdrawing

the    offer    of    employment       the   defendant   acted    with    intent   to

discriminate against her on the basis of her sexual orientation.

The court held that defendant's classification, if any, was not

based upon mere sexual orientation.               It also found that, even if

Shahar could establish that defendant acted in part based upon a

general classification of plaintiff as a homosexual, she had not

presented sufficient facts to raise a genuine issue of fact whether

defendant acted with an impermissible intent to discriminate.

       As to substantive due process, the court granted summary

judgment because plaintiff conceded that she had no property

interest       in    the    promised    employment   and   made    no    showing   of

deprivation of any liberty interest.

                    II. The Contours of Intimate Association

        Shahar's position is that the district court correctly found

that her intimate association was constitutionally protected but

erred in applying the            Pickering balancing test.              The Attorney

General's position is that the district court erred in finding that

Shahar's association was constitutionally protected, but, if it

was,   the     court       correctly   applied   Pickering   to    find     Shahar's

associational interests were outweighed by the interests of the

Attorney General.

       The Attorney General treats the "marriage" planned by Shahar
as a civil status governed by Georgia law, though Georgia law

neither          expressly    forbids     nor     expressly   authorizes     same-sex

marriage.2         Georgia's statutory scheme, and its case law governing

common-law marriages, repeatedly embrace the concept of marriage as

being between persons of different genders.

       Almost unanimously American cases have held that same-sex

couples are not constitutionally entitled to attain the legal and

civil status of marriage by obtaining a marriage license and

complying with other requirements of the law of the jurisdiction.

Dean v. District of Columbia, Civil Act. No. 90-13892, 1992 WL
685364       (D.C.Super.Ct.        June      2,   1992),   aff'd,   653 A.2d 307

(D.C.Ct.App.1995);             De Santo v. Barnsley, 328 Pa.Super. 181, 476
A.2d 952    (1984)     (common   law    marriage);      Singer   v.   Hara,    11

Wash.App. 247, 522 P.2d 1187 (1974); Jones v. Hallahan, 501 S.W.2d
588 (Ky.1973);             Baker v. Nelson, 291 Minn. 310, 191 N.W.2d 185

(1971), appeal dismissed, 409 U.S. 810, 93 S. Ct. 37, 34 L. Ed. 2d 65

(1972).          See also Adams v. Howerton, 673 F.2d 1036 (9th Cir.)

(whether or not valid under state law, marriage of two males does

not confer spousal status under Federal Immigration Act), cert.

denied, 458 U.S. 1111, 102 S. Ct. 3494, 73 L. Ed. 2d 1373 (1982).

Some cases state that marriage is inherently a relationship between

persons of different genders and cannot have application to a

same-sex couple.             Singer, 522 P.2d 1187;        Jones, 501 S.W.2d 588.


       2
      The record does not show that the Attorney General knew, or
inquired, where the ceremony would take place. Neither party has
explored the law of South Carolina, where the wedding occurred,
or considered what impact, if any, it might have on this case.
Thus we focus on Georgia law, which both parties consider
relevant.
The Supreme Court of Hawaii, however, has held that restricting

marital      relation   to   male   and   female    establishes   a   sex-based

classification subject to a strict scrutiny test in a state equal

protection challenge.         Baehr v. Lewin, 74 Haw. 530, 852 P.2d 44

(1993).

       Shahar did not assert when her job commitment was terminated,

and has not asserted in this suit, that either the ceremony she

planned or the status created by it was a Georgia civil marriage.

Shahar does not assert that she desires or has sought a marriage

license.       She does not question the constitutionality of the

Georgia licensing statute or any other of the provisions of Georgia

law that speak in terms of marriage as a ceremony, and as a status,

between persons of different sexes.                Nor does she question the

validity of Georgia principles of common law marriages.

       What Shahar claims is that she proposed to—and did—engage in

a Jewish religious ceremony that is recognized as a marriage

ceremony by the branch of Judaism to which she adheres;               that this

conferred upon her and her partner a religious-based status that is

apart from and independent of civil marriage as provided by Georgia

law;    and that she can accept, describe, and hold out both the

ceremonial event and the status created by it by using the term

"marriage."      In ¶ 1 of her amended complaint Shahar alleged that

she    was   "fired"    because     of   her   participation   "in    a   private

religious ceremony of marriage."               The rabbi performed a "Jewish

marriage ceremony," ¶ 7, followed by "a weekend celebration of

Jewish marriage," a "private religious marriage ceremony," ¶ 8.

Plaintiff and her partner considered their "planned religious
marriage" an important event, ¶ 9. Shahar has disclaimed any claim

of "civil" or "legal" marriage pursuant to Georgia law.                 Her

amended complaint alleged:

     10. Plaintiff does not believe and has at no time represented
     either that her religious union with her partner carries with
     it any legal rights or that it constitutes a legal (civil)
     marriage. The ceremony was of a purely religious nature.

     The intimate association Shahar asserts is not based upon

false or sham assertions of religious belief, or hasty decision, or

overnight conversion.      She and her partner grew up in traditional

Jewish families.     Shahar attended Hebrew school from the third

grade.   She was bat mitzvahed at age 13 and continued in Hebrew

school until she was confirmed at age 16.         Greenfield grew up in a

conservative,    kosher,    Jewish   home.   She    went    through   Jewish

training through high school, attended Jewish summer camps, and was

involved in Jewish youth groups.

     Shahar and Greenfield have been significant participants in

the life of their synagogue, located in Atlanta.           It is affiliated

with the Reconstructionist Movement, one of several movements

within   Judaism.     The    synagogue   serves    gays,    lesbians,   and

heterosexuals.      The Reconstructionist Movement is regarded as

liberal in some respects but is conservative in others. Shahar has

led services at the synagogue and has given several sermons.            She

and Greenfield often attend together.        The proposed ceremony was

announced at a service of the synagogue.

     Their rabbi, Sharon Kleinbaum, counseled them in eight or nine

formal premarital sessions and many informal ones. Rabbi Kleinbaum

described the manner in which she satisfied herself of their

commitment to the Jewish faith.          She discussed with them "the
seriousness of their commitment to the Jewish issues as well as to

each other, and anything related to wedding ceremonies in general

that, as a Rabbi, I would do."            Dep. p. 82.       Continuing, she said,

"I discussed with them the nature of their home life and the

significance     of     Jewish    practices      to   them       and    how   it    was

inconceivable to them to do any kind of ceremony that was not a

Jewish one."     Id. at 83.      Rabbi Kleinbaum considers that the union

in which they joined is a public affirmation of their commitment to

each other and to the Jewish people, having no legal significance

but only personal and religious significance, and that it can be

terminated only by the church.

      The    evidence    demonstrates       without      dispute       that   same-sex

marriage is accepted within the Reconstructionist Movement of

Judaism, that Shahar and her partner are committed to that belief,

and that, in keeping with their Jewish principles, they carefully

and thoughtfully prepared for marriage.

      The district judge had before him the depositions of three

Jewish rabbis.          Rabbi Kleinbaum, who performed the ceremony,

formerly was associated with the Reconstructionist synagogue in

Atlanta and has become rabbi of a New York synagogue which has the

largest number of gay and lesbian attendants of any synagogue in

the United States.       A second rabbi who testified is the president

of   the    National    Organization       of   Rabbis      of   Reconstructionist

Congregations. A third is a well-known rabbi from the Conservative

Movement    of   Judaism.        Fairly   stated,     the    depositions       do   not

demonstrate significant differences of fact but do reveal that

Judaism in the United States does not have a monolithic view of
same-sex marriages.     The Reconstructionist Movement accepts the

concept of same-sex marriage and many rabbis within the Movement

perform such marriages.    The Reconstructionists are working on a

manual that will help guide rabbis performing same-sex marriages.

Other Movements in Judaism reject same-sex marriages.     Still other

Movements are divided in view, with some rabbis performing such

marriages and others declining to do so.       But the critical facts

that emerge are that Shahar and her partner are lifelong adherents

to   Judaism   and   good-faith,   dedicated   participants   in   the

Reconstructionist Movement;    the Reconstructionist Movement is a

significant movement within American Judaism;         and it regards

same-sex marriages as acceptable and desirable in preference to

couples living together without marriage.

     The actual ceremony between Shahar and Greenfield occurred

after her job commitment was terminated.   But it is relevant to her

claim that her association has religious basis and status.         The

ceremony was the culmination of a weekend of religious-centered

activities.    Approximately 150 family and friends were invited and

approximately 100 attended.    Events began Friday evening with the

celebration of the Hebrew Sabbath, which extends from Friday

evening to Saturday evening.       The wedding occurred on Sunday.

Essentially the ceremony followed a traditional ceremony for a

heterosexual Jewish couple except for deletion of the terms "bride"

and "groom."     It took place beneath a traditional huppah, or

canopy.   The couple signed a traditional Kutubah, or written

marriage contract.    They exchanged rings in traditional fashion.

The traditional glass was broken.    The traditional seven blessings
were given, done in Hebrew and in English.         Rabbi Kleinbaum was

dressed in traditional garb.      She described the event as a "Jewish

religious ceremony," as a "Jewish marriage," and as a "Jewish

wedding."

     The Attorney General states his position this way:

     The Attorney General did not withdraw Shahar's offer of
     employment because of her association, religious or otherwise,
     with other homosexuals or her female partner, but rather
     because she invoked the civil and legal significance of being
     "married" to another woman. Shahar is still free to associate
     with her female partner, as well as other homosexuals, for
     religious and other purposes.

Brief, p. 35.    But he did not submit substantial evidence tending

to show that Shahar "invoked the civil and legal significance of

being "married' to another woman." Shahar and Greenfield have been

companions for several years.      They jointly own the house in which

they live, but their joint ownership began several years before

this case arose and, in any event, joint ownership is not limited
                                                            3
to persons married pursuant to Georgia civil law.                 The couple

benefit   from   an   insurance   rate   (presumably   on       household   or

automobile insurance) lower than that available to single women.

But, under the undisputed evidence, Shahar talked to the insurance

agent, explained that she was going to undergo a religious ceremony

with her female partner, described and explained the ceremony, and

asked if the company would consider giving them the rate available

to married women, and the company agreed to do so.

     The intimate relationship between Shahar and her partner whom

she planned to marry did not involve marriage in a civil, legal

sense but it was inextricably entwined with Shahar's exercise of

     3
      O.C.G.A. §§ 44-6-120 & 44-6-190.
her religious beliefs. The court holds that the district court did

not err in defining that intimate relationship as constitutionally

protected.4

               III. Scope of Review of Intimate Association

           The district court used the Pickering balancing test.               The

court holds, Judge Kravitch dissenting, that strict scrutiny must

be utilized.

       The difficulty of identifying a correct standard of review is

demonstrated by the lengthy analysis in McCabe v. Sharrett, 12 F.3d
1558 (11th Cir.1994) (noting three possible standards—Pickering,

Elrod-Branti, and strict scrutiny). Pickering arose in the context

of free speech, and the line of cases following it have applied

most often to those involving freedom of speech or expressive

association, and they give somewhat more deference to the employer.

The Elrod5 and Branti6 line of cases are variants of strict scrutiny

that       focus   on   the   effects   of   political    beliefs   on   the   job

performance of public employees and have not been applied outside

of the political patronage context.             See McCabe, 12 F.3d at 1567.

       The    court     believes   that   the   general   standard   of   strict

scrutiny is applicable to Shahar's intimate association claim and

that the acts of the Attorney General must be deemed to infringe on

       4
      Neither the Supreme Court nor any circuit court has held
that an association based solely upon the sexual orientation of a
same-sex couple is an intimate association having constitutional
protection. The district court has not so held in this case and
neither do we.
       5
      Elrod v. Burns, 427 U.S. 347, 96 S. Ct. 2673, 49 L. Ed. 2d 547
(1976).
       6
      Branti v. Finkel, 445 U.S. 507, 100 S. Ct. 1287, 63 L. Ed. 2d
574 (1980).
Shahar's rights unless shown to be narrowly tailored to serve a

compelling governmental interest.            Shahar was not engaged in

political commentary.        Marriage in the conventional sense is an

intimate association significant burdens on which are subject to

strict scrutiny.      Zablocki v. Redhail, 434 U.S. 374, 98 S. Ct. 673,

54 L. Ed. 2d 618 (1978).         Though the religious-based marriage in

which Shahar participated was not marriage in a civil, legal sense

it was intimate and highly personal in the sense of affection,

commitment, and permanency and, as we have spelled out, it was

inextricably entwined with Shahar's exercise of her religious

beliefs.   Strong deference must be given to her interests and less

to the employer's interest than in a Pickering-type case.

                         IV. Expressive Association

        Shahar    also   asserts   that   Bowers    violated    her   right   to

expressive association.       Opening Brief, 36 n. 7;       Reply Brief, 12

n. 6.    Expressive association is the "right to associate for the

purpose of engaging in those activities protected by the First

Amendment ... [, including] the exercise of religion."                Roberts,
468 U.S. at 618, 104 S.Ct. at 3249.                The right of expressive

association may be limited by regulations which serve a compelling

state interest.       Id. at 623, 104 S.Ct. at 3252 ("Infringements on

[the    right    to   expressive   association]      may   be   justified     by

regulations adopted to serve compelling state interests, unrelated

to the suppression of ideas, that cannot be achieved through means

significantly less restrictive of associational freedoms.").                  See

also Board of Directors of Rotary Int'l v. Rotary Club of Duarte,

481 U.S. 537, 549, 107 S. Ct. 1940, 1948, 95 L. Ed. 2d 474 (1987)
("Even if the Unruh Act does work some slight infringement on

Rotary members' right of expressive association, that infringement

is justified because it serves the State's compelling interest in

eliminating discrimination against women.").7                  The district court

did not address Shahar's expressive association claim because of

its overlap with her free exercise claim and the court's conclusion

that        her    expressive     association      claim    required     no   greater

constitutional protection than her intimate association claim. The

court,        Judge      Kravitch     dissenting,    remands      this   claim     for

consideration by the district court under the compelling interest

test.

                                V. Freedom of Religion

       The district court applied the balancing test of Pickering to

Shahar's free exercise claim after considering the restrictions

placed by Employment Div., Dep't of Human Resources v. Smith, 494
U.S. 872,   110 S. Ct. 1595,   108 L. Ed. 2d 876   (1990),     on   the

traditional compelling interest test articulated in                      Sherbert v.

Verner, 374 U.S. 398, 83 S. Ct. 1790, 10 L. Ed. 2d 965 (1963).                      Smith

had sharply criticized Sherbert and essentially limited it to the

unemployment benefits context. 494 U.S. at 883-85, 110 S.Ct. at

1602-04.

       For reasons set out in Part II, the writer would hold that

Shahar asserted a free exercise claim and would remand this claim


        7
      This court instructed a district court to apply the
Pickering balancing test in a similar expressive association
claim, Hatcher v. Board of Pub. Educ. & Orphanage, 809 F.2d 1546,
1559 & n. 26 (11th Cir.1987). But the Supreme Court applied the
compelling interest test in Rotary, which was decided subsequent
to Hatcher.
to the district court for it to reconsider under the compelling

interest test.     Judges Kravitch and Morgan do not agree with this

view.

                           VI. Equal Protection

     Federal courts have concluded that homosexuals, as a class, do

not receive heightened scrutiny when their equal protection claims

are analyzed, and accordingly, the courts have applied the rational

basis test to such claims.      See, e.g., Equality Found. of Greater

Cincinnati, Inc. v. City of Cincinnati,          54 F.3d 261, 266 n. 2

(1995) (amendment to city charter denying special status and legal

protection based on sexual orientation);         Jantz v. Muci, 976 F.2d
623, 630 (10th Cir.1992) (applicant for public high school teacher

and coach position), cert. denied, --- U.S. ----, 113 S. Ct. 2445,

124 L. Ed. 2d 662 (1993);       Ben-Shalom v. Marsh, 881 F.2d 454, 464

(7th Cir.1989) (U.S. Army Reserves sergeant), cert. denied, 494
U.S. 1004, 110 S. Ct. 1296, 108 L. Ed. 2d 473 (1990);               Padula v.

Webster, 822 F.2d 97, 103 (D.C.Cir.1987) (applicant for FBI special

agent).     But see Watkins v. U.S. Army, 875 F.2d 699, 728 (9th

Cir.1989)    (en   banc)   (Norris,   J.,   concurring   in   judgment   and

declaring homosexuals to be a suspect class),            cert. denied, 498
U.S. 957, 111 S. Ct. 384, 112 L. Ed. 2d 395 (1990).          The writer would

hold that the court need not consider whether homosexuals are, by

that status alone, a class deserving a heightened scrutiny when

alleging violations of the equal protection clause because, without

the court's making that determination, the facts of this case

require the application of strict scrutiny to Shahar's equal

protection claim.
     Shahar's classification or characterization is not that of

homosexuality alone.     Rather she is a homosexual engaging in the

exercise of her religious faith, including her religious ceremony

of marriage and her right to accept, describe and hold out the

event and the status created by it by using the term "marriage."

"[W]here a constitutional "fundamental right' is assaulted by

operation of [a government regulation], ... the enactment "will be

sustained only if [it is] suitably tailored to serve a compelling

state interest.' "     Equality Found., 54 F.3d at 266 (quoting City

of Cleburne v. Cleburne Living Center, 473 U.S. 432, 440, 105 S. Ct.
3249, 87 L. Ed. 2d 313 (1985)).      Cf. San Antonio Indep. Sch. Dist. v.

Rodriguez, 411 U.S. 1, 93 S. Ct. 1278, 36 L. Ed. 2d 16 (1973) (Court

disagreed    with   respondents'   contention   that   education   was   a

fundamental right and held that rational basis review applied);

Price v. Tanner, 855 F.2d 820, 823 n. 7 (11th Cir.1988) (because

the appellant did not allege the existence of a suspect class or

burdened fundamental right, strict scrutiny would not apply), cert.

denied, 489 U.S. 1081, 109 S. Ct. 1534, 103 L. Ed. 2d 839 (1989);

Tarter v. James, 667 F.2d 964, 969 (11th Cir.1982) (no fundamental

right was involved, so rational basis review applied).         See also

Laurence H. Tribe, American Constitutional Law §§ 16-7—16-11, § 16-

12 at 1464 (2d ed. 1988) ("[E]qual protection analysis demands

strict scrutiny ... of classifications that penalize rights already

established as fundamental for reasons unrelated to equality....");

John E. Nowak & Ronald D. Rotunda, Constitutional Law § 14.3 (4th

ed. 1991).

     The Supreme Court has used equal protection analysis, and a
strict   scrutiny      standard,   to    consider    state   legislation      that

allegedly burdened individuals' right to marry,                   Zablocki      v.

Redhail, 434 U.S. 374, 98 S. Ct. 673, 54 L. Ed. 2d 618 (1978) (statute

forbidding marriage by any person with minor children not in

his/her custody and which the person is under obligation by court

order to support);       Loving v. Virginia, 388 U.S. 1, 87 S. Ct. 1817,

18 L. Ed. 2d 1010 (1967) (statute forbidding miscegenation);                 right

to procreate, Skinner v. Oklahoma, 316 U.S. 535, 62 S. Ct. 1110, 86
L. Ed. 1655 (1942) (habitual criminals subjected to sterilization);

right to travel, Memorial Hosp. v. Maricopa County, 415 U.S. 250,

94 S. Ct. 1076, 39 L. Ed. 2d 306 (1974) (residency requirement for

indigents in order to receive non-emergency medical care); Dunn v.

Blumstein, 405 U.S. 330, 92 S. Ct. 995, 31 L. Ed. 2d 274 (1972)

(residency requirements for voting); Shapiro v. Thompson, 394 U.S.
618, 89 S. Ct. 1322, 22 L. Ed. 2d 600 (1969) (residency requirements

for welfare recipients);       and right to vote,Dunn, 405 U.S. 330, 92
S. Ct. 995, 31 L. Ed. 2d 274 (residency requirements for voting);

Kramer v. Union Free Sch. Dist., 395 U.S. 621, 89 S. Ct. 1886, 23
L. Ed. 2d 583 (1969) (those without children in the school system or

who did not own or lease taxable property were ineligible to vote

in school district elections).          Cf. Sosna v. Iowa, 419 U.S. 393, 95
S. Ct. 553, 42 L. Ed. 2d 532 (1975) (appearing to apply a strict

scrutiny standard but deciding that state interests override the

individual's interest where state law required residency for at

least one year prior to petitioning for divorce).

     The writer, Judges Kravitch and Morgan disagreeing, would

remand   the   equal    protection      claim   to   the   district   court   for
analysis under the strict scrutiny standard.

                        VII. Mandate of the Court

     The decision of the district court that Shahar's intimate

association rights were violated is AFFIRMED. The summary judgment

for defendant on this claim is VACATED and it is REMANDED to the

district court for it to determine under a strict scrutiny standard

whether this violation infringed Shahar's constitutional rights.

The claim of violation of expressive association may be addressed

by the district court on remand.

     Summary judgment for the defendant on the free exercise, equal

protection, and substantive due process claims is AFFIRMED.

     MORGAN, Senior Circuit          Judge,     concurring    in   part   and
concurring in result:

     I concur in parts II, III, and IV of Judge Godbold's opinion

which   hold   that   Shahar's   rights    of   intimate     and   expressive

association have been burdened and that strict scrutiny is the

proper test to apply.     For this reason, it is necessary to remand

the case to the district court.            Nevertheless, I respectfully

disagree with Judge Godbold that the facts underlying Shahar's

association claims necessarily translate into a Free Exercise claim

that requires strict scrutiny.        Thus, I do not join in Part V of

his opinion.

     Furthermore, I disagree with Part VI of Judge Godbold's

opinion   as   it   pertains   to   Shahar's    Equal   Protection    claim.

Generally, the Equal Protection Clause of the Constitution requires

that a state classification be rationally related to a legitimate

state interest.       Nordlinger v. Hahn, 505 U.S. 1, 10, 112 S. Ct.
2326, 2331, 120 L. Ed. 2d 1 (1992);         Panama City Medical Diagnostic
Ltd., 13 F.3d 1541, 1545 (11th Cir.)., reh. denied 21 F.3d 1127

(11th Cir.), cert. denied, --- U.S. ----, 115 S. Ct. 93, 130 L. Ed. 2d
44 (1994).       A rational basis will not suffice, however, in cases

involving either a suspect class or a fundamental right.                    Kadrmas

v. Dickinson Pub. Schools, 487 U.S. 450, 457-58, 108 S. Ct. 2481,

2487-88, 101 L. Ed. 2d 399 (1988);              Panama City, 13 F.3d at 1545.       In

such a case, the strict scrutiny test must be applied.                   Many courts

include religion as a classification or fundamental right that

deserves strict scrutiny.             See Droz v. Commissioner of I.R.S., 48
F.3d 1120, 1125 (9th Cir.1995) (discussing equal protection under

the Fifth Amendment);             Steffan v. Perry, 41 F.3d 677, 689 n. 9

(D.C.Cir.1994);            Olsen v. Commissioner, 709 F.2d 278, 283 (4th

Cir.1983) (discussing equal protection under the Fifth Amendment);

Seoane v. Ortho Pharmaceuticals, Inc.,                  660 F.2d 146, 149 (5th

Cir.1981);       see also Johnson v. Robison, 415 U.S. 361, 375 n. 14,

94 S. Ct. 1160, 1169 n. 14, 39 L. Ed. 2d 389 (1974) (noting that the

free       exercise   of    religion    is    a   fundamental    right    under   the

Constitution).        Judge Godbold's opinion is based upon the argument

that Shahar has an Equal Protection claim due to her fundamental

right to exercise her religious beliefs.                 I believe this to be a

mistake.       Shahar has not brought before us an Equal Protection

claim based on a fundamental religious right.                    Instead, as Judge

Kravitch       points      out   in   her    opinion,   Shahar    is   arguing    her

homosexuality as a suspect class.1                Thus, since Shahar has failed

       1
      The portion of Shahar's appellate brief discussing Equal
Protection makes numerous references to a homosexual
classification claim, but it is devoid of any reference to a
religious fundamental rights claim. See, e.g., Appellant's Brief
(filed May 13, 1994) at 42 ("Shahar's equal protection claim
to raise religion as an issue with respect to her Equal Protection

claim, I join with Judge Kravitch in affirming that portion of the

district court's order.2

       Turning to Shahar's contention that her homosexuality entitles

her to the designation of being in a suspect class, I note that

such an argument has been universally rejected by the courts that

have       considered   it.    See,   e.g.,   Equality   Found.   of    Greater

Cincinnati, Inc. v. City of Cincinnati, 54 F.3d 261 (6th Cir.1995);

Ben-Shalom v. Marsh, 881 F.2d 454 (7th Cir.1989), cert. denied, 494
U.S. 1004, 110 S. Ct. 1296, 108 L. Ed. 2d 473 (1990);                     Rich v.

Secretary of the Army,         735 F.2d 1220 (10th Cir.1984);          see also

High Tech Gays v. Defense Indus. Sec. Clearance Office, 895 F.2d
563 (9th Cir.) (discussing issue in the context of the Fifth

Amendment), reh. denied, 909 F.2d 375 (9th Cir.1990).             As pointed

out by Shahar, it is true that this circuit has not ruled on the

issue. Nevertheless, I agree with Judge Kravitch that the facts of

this case do not require us now to make a determination.                    The

evidence      supports   the   district   court's   conclusion    on    summary



rests on her contention that, as a homosexual, she was judged by
Bowers ... differently than a heterosexual would have been
judged."), at 44 ("Shahar's claim, however, is precisely that her
conduct, as a homosexual, was evaluated differently."), at 45-46
("Here, Shahar's direct evidence of being judged differently as a
homosexual ... can fully establish the viability of her sexual
orientation discrimination claim ..."), at 47 ("All of the
background to Shahar's firing underscores that her acknowledged
relationship with another woman triggered differential, adverse
judgments about homosexuals versus heterosexuals ..."), and at 48
("Shahar urges ... that, under the governing criteria,
discrimination against gay people warrants heightened equal
protection scrutiny.").
       2
      I express no opinion as to the merits of Shahar's claim had
it been presented as a religious fundamental rights question.
judgment that Bowers did not revoke Shahar's job offer because of

her sexual orientation.          Instead, the dispute arose because Bowers

believed that Shahar invoked the legal and civil significance of

being married to another female, which is inconsistent with Georgia

law.3       Therefore, I do not believe the evidence supports Shahar's

Equal Protection claim.

        For the reasons set forth above, I concur in Judge Godbold's

opinion only to the extent that the burdens placed upon Shahar's

intimate and expressive association claims are subject to strict

scrutiny.       Thus, I concur in the result that this case should be

remanded to the district court for further consideration.

     KRAVITCH, Circuit Judge, concurring in part and dissenting in
part:

        In my view, this case is not primarily about religion or

expression       or   equal    protection.         Rather,    the   constitutional
                                          1
deprivation suffered by Shahar                is the burdening of her First

Amendment right of intimate association.               In the public employment

context, an employee's intimate association rights must be balanced

against the government's legitimate concerns with the efficient

functioning      of   its     agencies.       I   therefore   disagree   with   the

majority's holding that strict scrutiny ought to be applied in this

case.       Nonetheless, utilizing a balancing test, I conclude that


        3
      Shahar does not challenge the state of the law as it exists
in Georgia with respect to same sex marriages.
        1
      The plaintiff-appellant and her partner legally changed
their surnames from "Brown" and "Greenfield," respectively, to
"Shahar," which they understood to mean in Biblical Hebrew "[t]he
act of seeking God." Shahar Dep. at 23. For the sake of
clarity, I will refer to the plaintiff-appellant as "Shahar" and
to her partner as "Greenfield."
Shahar is entitled to constitutional protection.

                          I. Intimate Association

A. Shahar's commitment ceremony and relationship with Greenfield is
     an   intimate   association   entitled  to   First   Amendment
     protection.

     Intimate associations involve "choices to enter into and

maintain certain intimate human relationships."                  Roberts v. United

States Jaycees, 468 U.S. 609, 617-18, 104 S. Ct. 3244, 3249, 82
L. Ed. 2d 462 (1984).       Such choices "must be secured against undue

intrusion by the State because of the role of such relationships in

safeguarding    the    individual       freedom     that    is    central       to   our

constitutional    scheme."        Id.    In   Roberts,          the    Supreme   Court

enumerated     several    characteristics         typical        of    relationships

entitled to constitutional protection as intimate associations:

"relative smallness, a high degree of selectivity in decisions to

begin and maintain the affiliation, and seclusion from others in

critical aspects of the relationship."               Id. at 620, 104 S.Ct. at

3250.   Family relationships, which "by their nature, involve deep

attachments     and    commitments       to   the    necessarily          few    other

individuals with whom one shares not only a special community of

thoughts, experiences, and beliefs but also distinctively personal

aspects   of   one's     life,"   "exemplify"—but          do    not    exhaust—this

category of protected associations.                 Id.;        see also Board of

Directors of Rotary Int'l v. Rotary Club, 481 U.S. 537, 545, 107
S. Ct. 1940, 1946, 95 L. Ed. 2d 474 (1987) ("[W]e have not held that

constitutional protection is restricted to relationships among

family members.");        Kenneth L. Karst, "The Freedom of Intimate

Association," 89 Yale L.J. 624, 629-37 (1980) (defining intimate
association as "a close and familiar personal relationship with

another that is in some significant way comparable to a marriage or

family relationship") (emphasis added).                    A relationship that fits

these descriptions is no less entitled to constitutional protection

just because it is between individuals of the same sex.

       This court has taken an expansive view of the right of

intimate association under the First Amendment, protecting even

dating relationships. See Hatcher v. Bd. of Educ. & Orphanage, 809
F.2d 1546, 1558 (11th Cir.1987) ("[E]ven a public employee's

association       choices    as    to   whom    to    date    enjoy       constitutional

protection.");         Wilson      v.   Taylor,      733 F.2d 1539,   1544   (11th

Cir.1984) ("We conclude that dating is a type of association which

must       be   protected     by    the    first       amendment's           freedom     of

association.").

       I agree with the district court and the majority that the

relationship       between    Shahar      and   her        partner    qualifies     as    a

constitutionally protected intimate association.                      The ceremony was

to solemnize and celebrate a lifelong commitment between the two

women, who share not only an emotional bond but, as the majority

exhaustively describes, a religious faith.2                        Even if Shahar and

Greenfield were not religious, I would still find that their

relationship involves the type of personal bond that characterizes

a   First       Amendment    intimate     association.3              We   protect      such

       2
      Shahar has described Greenfield as her "life partner,"
elaborating, "Fran is my best friend and she is my main
confidante, and there is just a certain closeness with her that I
don't share with others." Shahar Dep. at 5-6.
       3
      To avoid confusion, my view is that relationships
possessing the characteristics cataloged above—"smallness,"
associations because "the "ability independently to define one's

identity that is central to any concept of liberty' cannot truly be

exercised in a vacuum;   we all depend on the "emotional enrichment

from close ties with others.' "    Bowers v. Hardwick, 478 U.S. 186,

205, 106 S. Ct. 2841, 2851, 92 L. Ed. 2d 140 (1986) (Blackmun, J.,

dissenting) (quoting Roberts, 468 U.S. at 618, 104 S.Ct. at 3250).

Where intimacy and personal identity are so closely intertwined as

in the relationship between Shahar and Greenfield, the core values

of the intimate association right are at stake.

B. Shahar's intimate association rights were burdened by Bowers'
     withdrawal of her job offer.

     A public employee's freedom of association is burdened by

adverse employment action if the protected association was a

"substantial" or "motivating" factor in the employer's decision.

Mt. Healthy City School Dist. v. Doyle, 429 U.S. 274, 287, 97 S. Ct.
568, 576, 50 L. Ed. 2d 471 (1977);    Hatcher v. Board of Pub. Educ.,
                                         4
809 F.2d 1546, 1558 (11th Cir.1987).         Bowers argues that he

withdrew Shahar's offer of employment only because she publicly

"held herself out" as to be legally married, not because of the


"selectivity," "seclusion," "deep attachment[ ] and commitment[
]," etc.—warrant constitutional protection irrespective of (not
because of) the sexual orientation of the individuals involved.
     4
      Under Mt. Healthy causation analysis, even if the employee
proves that the conduct at issue is constitutionally protected
and was a "substantial factor" in the government's decision to
take adverse employment action, the government employer will
still prevail if it can show by a preponderance of the evidence
that it would have reached the same decision even in the absence
of the employee's protected conduct. Mt. Healthy, 429 U.S. at
285-87, 97 S.Ct. at 575-76. Nothing in the record of this case,
however, indicates that Bowers would have withdrawn Shahar's
employment offer if she had not planned to participate in the
commitment ceremony.
planned commitment ceremony or relationship per se, and therefore

that       Shahar's       right    to   associate      with    her   partner     was    not

threatened.           I    agree   with       the   district   court,      however,    that

Shahar's "conduct ("holding herself out' as about to marry another

woman) is not sufficiently separate from her intimate association

(marrying another woman) to allow a finding that this association

was    not    burdened."           Shahar      v.   Bowers,    836 F. Supp. 859,    863

(N.D.Ga.1993).

       The evidence Bowers presents of Shahar's "holding herself out"

as legally married is less than compelling.                           As the majority

observes, Shahar has never asserted—and in fact has repeatedly

disclaimed—any civil or legal status as married.                          What Shahar did

do was plan and participate in a private, religious, out-of-state,

commitment ceremony.               She did not place an announcement in the

newspaper or cast the ceremony as a political or religious rally.

Shahar       did   characterize         her    marital   status      as    "engaged"    and

identify Greenfield as her "future spouse" on a Department form,

the purpose of which was "to elicit information which might be

relevant to whether there would be some sort of conflict in [the

Department's] representation of" another part of state government.5
In so doing, Shahar provided the relevant information (Greenfield

was, in fact, employed by the state) as best she could within the

constraints of the standardized form, which in any case was filed

unread and would never have been visible to the public.                            Shahar

also chatted about "wedding" preparations with two Department

co-workers after encountering them by chance in a restaurant while

       5
        Bowers Dep. at 33-34.
she and Greenfield were planning the ceremony.          Finally, for the

purpose of arranging her starting date, she notified a Department

administrator that she was "getting married" and changing her last

name to "Shahar," and she discussed the planned timing of her

"wedding."6     All of these mentions by Shahar of her planned

ceremony were reactive, responding to requests for information.7

     Given     the   limited   extent   of   Shahar's    pre-termination

publicizing of her commitment ceremony in terms that could be

misunderstood as implying a legal relationship, I conclude, as did

the district court, that Shahar "pursued her desired association

only at the price of her desired employment."      Shahar, 836 F. Supp.

at 863.


     6
      Shahar Dep. at 77.
     7
      Shahar's occasional use of the words "marriage" and
"wedding" to describe the ceremony she and Greenfield were
preparing to undertake hardly amounts to flaunting Georgia law.
Neither "marriage" nor "wedding" is a proprietary legal term.
Rabbi Friedlander testified that "marriage" is the appropriate
English translation of the Hebrew term for the Jewish wedding
rituals followed by Shahar and Greenfield. Friedlander Dep. at
48-50. And one of the English meanings of "marriage" is simply
"an intimate or close union." Webster's Third New Int'l
Dictionary (1961).

          Shahar might have been better served had she been
     consistent in referring to Greenfield as her "partner," and
     the event at issue as a "commitment ceremony." On the other
     hand, in response to a deposition question about her use of
     the word "engaged" to describe her relationship with Shahar,
     Greenfield replied:

             We are limited by language. It is sort of derived for
             heterosexuals. We use the language because we don't
             have a better one to explain what we are talking about,
             but it describes that there is a sense of a commitment
             relationship, there is a union to take place, this
             person is part of my family....

     Greenfield Dep. at 28.
C. Intimate association claims in the public employment context are
     subject to a balancing test.

     The majority determines that because Shahar was involved in an

intimate association akin to marriage and because the relationship

was intertwined with religion, strict scrutiny should be applied.

While I agree that heightened scrutiny is appropriate in cases

where a public employee's First Amendment association rights have

been burdened, it is also necessary to take into account the

legitimate interests of government employers.      These competing

concerns lead me to a "balancing" analysis similar to both the test

described in Pickering v. Board of Educ., 391 U.S. 563, 88 S. Ct.
173, 20 L. Ed. 2d 811 (1968), and strict scrutiny as it has been

applied in public employment cases.

     This case must be understood in light of the public employment

context in which it arises.   "[T]he government as employer indeed

has far broader powers than does the government as sovereign."

Waters v. Churchill, --- U.S. ----, ----, 114 S. Ct. 1878, 1886, 128
L. Ed. 2d 686 (1994) (plurality opinion).    The supplemental power

afforded the government over its employees is justified by "the

practical realities of government employment," id. at ----, 114

S.Ct. at 1886, and the fact that "the government is employing

someone for the very purpose of effectively achieving its goals,"

id. at ----, 114 S.Ct. at 1888.       "The key to First Amendment

analysis of government employment decisions ... is this:       The

government's interest in achieving its goals as effectively and

efficiently as possible is elevated from a relatively subordinate

interest when it acts as sovereign to a significant one when it

acts as employer."   Id.
     Neither    the   Supreme    Court   nor     the   Eleventh    Circuit       has

determined the precise standard to be applied to an employee's

intimate association claim against a government employer.                     As the

majority points out, the court in McCabe v. Sharrett, 12 F.3d 1558

(11th Cir.1994), identified and discussed the three most likely
                                                                                   8
standards of review for this type of case:                strict scrutiny,

Pickering,9 and Elrod-Branti.10          The issue of which standard to

apply in intimate association cases remains unsettled after McCabe,

however, for in that case the court determined that the employee's

association    rights   were    not   violated    under   any     of    the    three

standards considered.      McCabe, 12 F.3d at 1569-74.                 In reaching

this conclusion, the court noted that "[a]ll three of these schemes

provide the government employer some opportunity to demonstrate


     8
      Under strict scrutiny, the government must show that its
action is "narrowly tailored to serve a compelling government
interest." McCabe, 12 F.3d at 1566.
     9
      See Pickering v. Board of Educ., 391 U.S. 563, 88 S. Ct.
173, 20 L. Ed. 2d 811 (1968). The Pickering analysis was developed
in the context of an adverse employment action on the basis of a
public employee's speech. Under Pickering, courts balance "the
interests of the [employee], as a citizen, in commenting on
matters of public concern and the interest of the State, as an
employer, in promoting the efficiency of the public services it
performs through its employees." McCabe, 12 F.3d at 1564
(quoting Pickering, 391 U.S. at 568, 88 S.Ct. at 1734).
     10
      See Elrod v. Burns, 427 U.S. 347, 96 S. Ct. 2673, 49
L. Ed. 2d 547 (1976); Branti v. Finkel, 445 U.S. 507, 100 S. Ct.
1287, 63 L. Ed. 2d 574 (1980). Under the Elrod-Branti analysis,
which was developed in the context of an adverse employment
action based upon a public employee's political affiliation,
courts "look to whether party affiliation is important to
effective performance of the job at issue." McCabe, 12 F.3d at
1565.

          Because the Elrod-Branti analysis has been limited to
     the context of political patronage, I will exclude it from
     further consideration in the intimate association context.
that governmental interests justified the challenged employment

action."   Id. at 1569 n. 14.

     A survey of intimate association cases (and analogous privacy

cases) in the context of public employment reveals that courts,

irrespective of the doctrinal test being applied, have consistently

balanced the interest of the government employer in the efficient

functioning of its office against the employee's interest in

pursuing his or her constitutionally protected freedom.11

     11
      See Whisenhunt v. Spradlin, 464 U.S. 965, 970-72, 104
S. Ct. 404, 408-09, 78 L. Ed. 2d 345 (1983) (Brennan, J., joined by
Marshall and Blackmun, JJ., dissenting from denial of cert.)
(calling for heightened scrutiny for employees' due process
privacy claims, but recognizing that "[p]ublic employers ...
deserve considerable latitude in enforcing codes of conduct");
Kelley v. Johnson, 425 U.S. 238, 244-49, 96 S. Ct. 1440, 1444-46,
47 L. Ed. 2d 708 (1976) (balancing police officer's liberty
interest in personal appearance against police department's need
to regulate the hair length of its officers, after suggesting
that state employees may be subject to more restrictive
regulations where their less fundamental rights are at stake);
Stough v. Crenshaw County Bd. of Educ., 744 F.2d 1479 (11th
Cir.1984) (applying Pickering balancing test to school board
employee's constitutional challenge to policy prohibiting school
board employees from sending their children to private schools);
Wilson v. Taylor, 733 F.2d 1539, 1542-44 (11th Cir.1984)
(assuming that Pickering is the appropriate standard for police
officer's intimate association claim); Dike v. School Bd., 650
F.2d 783, 787 (5th Cir. Unit B 1981) (nominally applying strict
scrutiny to school board's burden on employee's liberty interest
in breast-feeding her child, but remanding for consideration of
whether school board's interests in avoiding disruption of
educational process, ensuring that teachers perform their duties
without distraction, and avoiding potential liability for
accidents were strong enough to justify the burden); Fyfe v.
Curlee, 902 F.2d 401 (5th Cir.1990) (applying Pickering balancing
to public school employee's First Amendment privacy claim arising
out of termination due to decision to send her daughter to
private school); Thorne v. City of El Segundo, 726 F.2d 459,
468-72 (9th Cir.1983) (applying sliding-scale scrutiny, so that
"[t]he more fundamental the rights on which the state's
activities encroach, the more weighty must be the state's
interest in pursuing that course of conduct," to employee's
privacy and intimate association claims); Kukla v. Village of
Antioch, 647 F. Supp. 799, 803-12, 806 (N.D.Ill.1986) (analyzing
employee's intimate association claim by "weighing the amount of
       I conclude that in the context of a public employee's intimate

association        claim     based    on   adverse    employment        action,    the

heightened scrutiny applied by some courts is no different in

practice from the Pickering balancing test applied by others. Both

necessitate balancing the employee's constitutional association

rights    against      the     government's      interest       in    the   efficient

functioning of its agency.             Although       Pickering and its direct

descendants         are      free      speech     cases,        their       motivating

principle—optimizing           protection        of    government           employees'

fundamental constitutional rights and the effective provision of

public services by government agencies—applies equally to intimate

association cases under the First Amendment.                         Like core First

Amendment speech, which the Supreme Court has protected in the

Pickering line of cases as a "fundamental right" of which citizens

must    not   be    deprived        just   "by   virtue    of    working     for   the

government," Connick v. Myers, 461 U.S. 138, 147, 103 S. Ct. 1684,

1690, 75 L. Ed. 2d 708 (1983), the right of intimate association is

a fundamental aspect of personal liberty, Roberts, 468 U.S. 609-22,

104 S. Ct. 3249-51, 82 L. Ed. 2d 462.                But it is also true that an

employee may disrupt the efficient workings of a government office



constitutional protection given to the conduct in question
against the extent to which restriction of it is necessary for
the government agency to function"); Briggs v. North Muskegon
Police Dept., 563 F. Supp. 585 (W.D.Mich.1983) (balancing police
officer's intimate association and privacy rights against police
department's interest in officer's job performance), aff'd
without opinion, 746 F.2d 1475 (6th Cir.1984), cert. denied, 473
U.S. 909, 105 S. Ct. 3535, 87 L. Ed. 2d 659 (1985); Childers v.
Dallas Police Dept., 513 F. Supp. 134, 139-42 (N.D.Tex.1981)
(applying Pickering balancing test to city employee's First
Amendment association claim), aff'd without opinion, 669 F.2d 732
(5th Cir.1982).
with First Amendment conduct as well as speech.            Balancing is

equally appropriate in both contexts.12
D. Shahar's intimate association rights outweigh Bowers' legitimate
     interests in this case.

     The district court applied the Pickering balancing test to

Shahar's intimate association claims.      The court correctly noted

that Bowers'

     asserted interests embody two over-arching concerns:       (1)
     public credibility, specifically the need to avoid the
     appearance of endorsing conflicting interpretations of Georgia
     law, and (2) internal efficiency, specifically the need to
     employ attorneys who act with discretion, good judgment, and
     in a manner which does not conflict with the work of other
     Department attorneys.

Shahar, 836 F. Supp.   at   864.   Proceeding   to   find   sufficient

evidentiary support for Bowers's articulated concerns, the district

court concluded that "the unique circumstances of this case show


     12
      One aspect of how Pickering free speech analysis maps onto
intimate association cases might be misleading. In Connick, the
Supreme Court made clear that a government employee can be
protected under Pickering only if the speech in question relates
to "matters of public concern." 461 U.S. at 147, 103 S.Ct. at
1690. Obviously, it would be paradoxical to require a government
employee's intimate association to relate to a matter of public
concern as a threshold requirement for constitutional protection.
The point of the Connick requirement, however, is simply to
operationalize Pickering 's purpose of upholding only the more
fundamental rights of public employees and not turning federal
courts into general review boards for personnel decisions. Id.
Speech on matters of public concern is given categorical
protection under Pickering and Connick because this type of
speech "occupies "the highest rung of the hierarchy of First
Amendment values.' " Id. at 145, 103 S.Ct. at 1689 (quoting
Carey v. Brown, 447 U.S. 455, 467, 100 S. Ct. 2286, 2293, 65
L. Ed. 2d 263 (1980)).

          Therefore, inasmuch as Connick may be instructive in
     the intimate association context, it reaffirms the
     appropriateness of the sliding-scale scrutiny inherent in a
     balancing test that weighs intimate associations closer to
     the core of the First Amendment right more heavily than
     those closer to the periphery.
that [Bowers's] interests in the efficient operation of Department

outweigh [Shahar's] interest in her intimate association with her

female partner."        Id. at 865.   Absent from the district court's

"balancing" discussion, however, is an explicit juxtaposition of

Shahar's intimate association rights or any discussion of their

countervailing weight.

     The relationship celebrated through Shahar's and Greenfield's

commitment ceremony is close to the core of the constitutional

right      to   intimate    association,    for    it   exemplifies     the

characteristics determined by the Supreme Court to warrant special

protection.     In Roberts, the Court explained that between the poles

of "family" relationships and large business enterprises "lies a

broad range of human relationships that may make greater and lesser

claims to constitutional protection from particular incursions by

the State."     Id. at 618-22, 104 S.Ct. at 3250-51.     Because Shahar's

commitment ceremony and relationship with Greenfield fall close to

the "family" end of this continuum, her intimate association rights

weigh heavily on the balance.

     On the other hand, Bowers is the chief legal officer of the

state of Georgia, with responsibility for "seeing that State

agencies uphold the law and [for] upholding the law in general."13
Although Georgia does not have a statute which prohibits same-sex

"marriages,"      and   Shahar   violated   no    law   by   planning   and

participating in the commitment ceremony with her partner, the

state does not officially recognize such a union and would not



     13
          Bowers Dep. at 42.
authorize the issuance of a marriage license to a same-sex couple.14

      Bowers does not allege that Shahar's planned ceremony caused

any actual disruption of the functioning of the Georgia Department

of   Law.       Although   we   must   consider     a   government     employer's

"reasonable predictions of disruption," Waters, --- U.S. at ----,
114 S. Ct. at 1887, the employer's assessment of harm should be

discounted by the probability of its realization in order to weigh

it fairly against an actual burden on an employee's constitutional

rights.       Certainly, the mere "subjective apprehension that [the

employee's      conduct]   might     have   an    adverse    impact    upon"   the

government agency will not outweigh such a burden.                    Williams v.

Roberts, 904 F.2d 634, 638 (11th Cir.1990).

      Bowers first determined that Shahar's "holding herself out as

"married' to another woman ... indicated a lack of discretion

regarding       the   Department's     public     position     on     the   proper

application for the [Georgia] sodomy statute and Georgia's marriage

laws."15 Shahar's pre-termination conduct, however, seems unrelated

to the Department's legal positions.             Second, Bowers characterized

Shahar's       representations     about    her     commitment      ceremony    as

"political conduct demonstrating that she did not believe in and

was not going to uphold the laws regarding marriage and sodomy."16


      14
      Nor does Georgia recognize same-sex common-law marriages.
See O.C.G.A. § 19-3-1; Georgia Osteopathic Hosp., Inc. v.
O'Neal, 198 Ga.App. 770, 403 S.E.2d 235, 243 (1991) ("In order
for a common-law marriage to come into existence, the parties
must be able to contract, must agree to live together as man and
wife, and must consummate the agreement.").
      15
           Br. of Appellee at 12-13.
      16
           Br. of Appellee at 13;      Bowers Dep. at 62-63.
But   there      is   no   evidence   in    the   record   to    support    such   an

inference;       to the contrary, Shahar has never asserted any legal

benefit from her marriage, and her commitment ceremony was far from

a political demonstration or an act of civil disobedience.                    In any

case,      the   Department     has   a    rule   against       certain    political

activities, which Shahar had understood to preclude advocacy on

behalf of, for instance, gay rights.17                Third, Bowers makes the

general assertion that Shahar's presence in the Department would

have a "disruptive" effect on her co-workers.18                 Again, there is no

evidence in support of this prediction in the record, and some

evidence against:          Shahar's summer clerkship with the Department

appears to have been a success.

      Bowers further contends that he was motivated to withdraw

Shahar's job offer by the concern that the Department would be

perceived by the public as disregarding Georgia law as it pertains

to homosexual marriages (which are not recognized) and sodomy

(which is illegal).19           Again, Shahar's commitment ceremony and

relationship were not, before the inception of this case, thrust

into the public domain.           Even if members of the public were to

become aware of and misunderstand the asserted status of the

relationship between Shahar and her partner, it is questionable

whether they would infer that the Department, by employing Shahar,

was acquiescing in the legally legitimate status of the union.

      17
           Br. of Appellee at 5;      Shahar Dep. at 60-61.
      18
           Br. of Appellee at 13;         Bowers Dep. at 90-91.
      19
      The Georgia consensual sodomy statute, O.C.G.A. § 16-6-2,
which makes oral and anal sex illegal, applies equally to
homosexuals and heterosexuals.
Shahar neither violated Georgia's laws pertaining to marriage nor

attempted to avail herself of any legal rights or privileges

reserved for legally married people. And there is no evidence that

Shahar      violated   Georgia's    sodomy   law.20     Catering    to   private

prejudice is not a legitimate government interest.                  See City of

Cleburne v. Cleburne Living Center, 473 U.S. 432, 448, 105 S. Ct.
3249, 3259, 87 L. Ed. 2d 313 (1985) ("mere negative attitudes, or

fear, unsubstantiated by factors which are properly cognizable [by

the government], are not permissible bases" for decisionmaking);

Palmore v. Sidoti, 466 U.S. 429, 433, 104 S. Ct. 1879, 1882, 80
L. Ed. 2d 421 (1984) ("Private biases may be outside the reach of the

law,    but   the   law   cannot,   directly    or    indirectly,    give   them

effect.").

       Although the unique status of Bowers' office makes this a

close case, I conclude that Shahar's constitutional interest in

pursuing her intimate association outweighs any threat to the

efficient operation of the Georgia Department of Law.                    As the

ultimate balancing under Pickering is a question of law for this

court to decide de novo, Kurtz v. Vickrey, 855 F.2d 723, 732 (11th


       20
      Bowers admits that he has no knowledge of Shahar's actual
sexual behavior. Bowers Dep. at 69. Instead, in considering
whether to withdraw Shahar's job offer, he claims to have relied
on "the public perception that "the natural consequence of a
marriage is some sort of sexual conduct'... and if it's
homosexual, it would have to be sodomy." Brief of Appellee at
10-11; Bowers Dep. at 80-81. The bare description of a person
as "homosexual," however, is hardly sufficient to support an
inference that he or she has engaged in the specific conduct
violative of Georgia's sodomy law. Cf. Able v. United States,
880 F. Supp. 968, 976 (E.D.N.Y.1995) ("This court concludes that
under the First Amendment a mere statement of homosexual
orientation is not sufficient proof of intent to commit acts as
to justify the initiation of discharge proceedings.").
Cir.1988), I would reverse summary judgment in favor of Bowers and

grant     summary   judgment   in    favor   of   Shahar    on   her   intimate

association claim.

                         II. Expressive Association

        "Expressive"    association     claims    involve    the    "right   to

associate for the purpose of engaging in those activities protected

by the First Amendment—speech, assembly, petition for the redress

of grievances, and the exercise of religion." Roberts, 468 U.S. at

618, 104 S.Ct. at 3249.             The right of expressive association

protects communal pursuit of the rights expressly protected by the

First Amendment.       Id. at 618, 622, 104 S. Ct. at 3249, 3252;         McCabe

v. Sharrett, 12 F.3d 1558, 1563 (11th Cir.1994).                 In this case,

Shahar's commitment ceremony constituted an association for the

purpose of, at least in part, engaging in the exercise of religion,

a protected First Amendment activity.21           I agree with the majority

that Bowers' withdrawal of Shahar's job offer burdened her right of

expressive association.

     This court has stated that the Pickering balancing test is the

correct standard of review when a public employer burdens an

employee's     First    Amendment    right   of   expressive       association.

Hatcher v. Board of Public Educ. and Orphanage, 809 F.2d 1546, 1559

& n. 26 (11th Cir.1987).       The majority now determines thatBoard of

Directors of Rotary Int'l v. Rotary Club, 481 U.S. 537, 549, 107


     21
      On the facts of this case, I do not believe that Shahar
has stated a viable expressive association claim based on social
or political aspects of her commitment ceremony and relationship
with her partner. In any case, an association claim based on
public expression would be in tension with Shahar's more
compelling intimate association claim.
S.Ct. 1940, 1948, 95 L. Ed. 2d 474 (1987), overruled Hatcher on this

point because the Supreme Court in Rotary applied a compelling

interest test to the plaintiff's expressive association claim.

Rotary, however, was not an employment case, and, as explained

above, in the employment context the state has "far broader powers

than does the government as sovereign."   Waters, --- U.S. at ----,
114 S. Ct. at 1886.   Because I believe that this court continues to

be bound by Hatcher, Pickering, not strict scrutiny, should be

applied in reviewing Shahar's expressive association claim.22

     "The intrinsic and instrumental features" of expressive and

intimate association "may, of course, coincide." Roberts, 468 U.S.

at 618, 104 S.Ct. at 3249.    In this case, as the district court

found, Shahar's expressive association claim overlaps not just her

intimate association claim but also her free exercise claim.     I

agree with the district court that Shahar's expressive association

claim "offers no greater claim to constitutional protection than

[her] intimate association claim," Shahar, 836 F. Supp. at 862,

given that Pickering should be applied to both, and therefore I

would not address it any further.


     22
      Connick 's public concern requirement does not stand in
the way of Shahar's expressive association claim in this circuit.
See Hatcher, 809 F.2d at 1558 ("We conclude, however, that
Connick is inapplicable to freedom of [expressive] association
claims."). Other circuits have applied the Connick requirement
to expressive association claims. See Griffin v. Thomas, 929
F.2d 1210, 1212-14 (7th Cir.1991); Boals v. Gray, 775 F.2d 686,
691-93 (6th Cir.1985); see also Clark v. Yosemite Community
College Dist., 785 F.2d 781, 791 (9th Cir.1986) (noting that
because defendant had not raised the question, the court had no
need to decide whether the plaintiff's "right of association with
the union touches on a matter of public concern so as to give
rise to a cause of action in federal court for a violation of
First Amendment rights").
                     III. Free Exercise of Religion

     I would not remand for reconsideration on the free exercise

claim.    Rather, because in my view this case is not about the free

exercise    of   religion,    and   because   the   violation   of   Shahar's

intimate association rights is dispositive, I would not reach this

issue.

                             IV. Equal Protection

         Shahar's equal protection claim is based on the contention

that Bowers withdrew her job offer, at least in part, because she
is a homosexual.       Shahar argues that classifications based on

sexual orientation should be subject to strict scrutiny under the

Equal Protection Clause.23

     The facts of this case, however, do not support Shahar's

contention that Bowers withdrew her offer because of her sexual

     23
      Judge Godbold would hold that strict scrutiny applies to
Shahar's equal protection claim because Shahar's fundamental
right of free exercise of religion has been burdened. This equal
protection analysis is both flawed and superfluous. Shahar does
not argue, and the record does not indicate, that she was treated
differently because of her religion. See, e.g., Elston v.
Talladega County Bd. of Educ., 997 F.2d 1394, 1406 (11th
Cir.1993) ("To establish an equal protection clause violation, a
plaintiff must demonstrate that a challenged action was motivated
by an intent to discriminate.") (citing Village of Arlington
Heights v. Metropolitan Hous. Dev. Corp., 429 U.S. 252, 265, 97
S. Ct. 555, 563, 50 L. Ed. 2d 450 (1977); Washington v. Davis, 426
U.S. 229, 238-48, 96 S. Ct. 2040, 2047-52, 48 L. Ed. 2d 597 (1976)).
Nor did Bowers classify employees in the manner contemplated by
equal protection principles. See, e.g., Nordlinger v. Hahn, 505
U.S. 1, 10, 112 S. Ct. 2326, 2331, 120 L. Ed. 2d 1 (1992) (stating
the general equal protection principle that rational basis review
applies "unless a classification warrants some form of heightened
review because it jeopardizes exercise of a fundamental right or
categorizes on the basis of an inherently suspect
characteristic") (emphasis added). Moreover, even if Shahar
could make out an equal protection claim based on her fundamental
right of free exercise, this claim would be subsumed by her
direct free exercise claim; no greater constitutional protection
would result.
orientation.24   Bowers asserted that he withdrew Shahar's job offer

only because of conduct surrounding her commitment ceremony and

relationship with her partner, not because of her status as a

homosexual. The record establishes that the Department has neither

a policy nor a proven practice of excluding homosexuals from

employment, and that Bowers generally does not inquire into the

sexual    practices   or   preferences   of   applicants   and   employees.

Furthermore, a number of Department employees, including at least

two in management positions (but not, apparently, Bowers himself),

were aware that Shahar was a lesbian when the offer of employment

was extended.    Although Shahar offers some indirect evidence of

divergent attitudes in the Department towards homosexuals and

heterosexuals, she has not shown that she was treated differently,

for equal protection purposes, on the basis of sexual orientation.25

Her equal protection claim thus fails.

     Accordingly, I CONCUR in part and DISSENT in part.




     24
      Shahar further argues that disputed issues of material
fact should have precluded summary judgment. After reviewing the
record, however, I agree with the district court that the
pertinent facts are undisputed.
     25
      Thus, we need not reach the issue of whether homosexuals
constitute a suspect class entitled to strict scrutiny for equal
protection claims.